                 1
                 2
                 3                                 UNITED STATES DISTRICT COURT
                 4                                         DISTRICT OF NEVADA
                 5                                                    ***
                 6    LISA M. FLYNN, et al.,                                  Case No. 2:15-CV-71 JCM (GWF)
                 7                                            Plaintiff(s),                      ORDER
                 8            v.
                 9    MURRAY CRAIG, et al.,
               10                                           Defendant(s).
               11
               12            Presently before the court is the matter of Flynn et al v. Craig et al, case no. 2:15-cv-00071-
               13     JCM-GWF.
               14            On July 25, 2019, the court lifted the stay in the instant matter in light of the parties’
               15     confirmation that defendants Murray Craig and Firestorm Emergency Services, Ltd.’s bankruptcy
               16     proceedings had been terminated. (ECF No. 106).
               17            Just prior to defendants entering notices of bankruptcy, the parties had indicated that they
               18     may have reached a global resolution of this matter. (ECF Nos. 93, 94). Accordingly, the parties
               19     are hereby ordered to file, within twenty-one (21) days from the date of this order, a status report
               20     advising the court of (1) the current status of this case, (2) whether a dispositive motion deadline
               21     is requested, and (3) whether this matter should be set for trial.
               22            Accordingly,
               23            IT IS SO ORDERED.
               24            DATED August 2, 2019.
               25
                                                                     __________________________________________
               26                                                    UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
